                 1
                 2
                 3
                 4                                   UNITED STATES DISTRICT COURT
                 5                                          DISTRICT OF NEVADA
                 6                                                      ***
                 7    JP MORGAN CHASE BANK, N.A.,                              Case No. 2:17-CV-3052 JCM (GWF)
                 8                                             Plaintiff(s),                       ORDER
                 9             v.
               10     SFR INVESTMENTS POOL 1, LLC, et al.,
               11                                           Defendant(s).
               12
               13              Presently before the court is the matter of JPMorgan Chase Bank, N.A. v. SFR
               14     Investments Pool 1, LLC et al, case no. 2:17-cv-03052-JCM-GWF.
               15              On October 30, 2018, the parties filed a joint status report indicating that they had
               16     reached a settlement and anticipated filing a stipulation of dismissal “within approximately sixty
               17     (60) days. (ECF No. 33). However, as of the date of this order, no such stipulation has been
               18     filed.
               19              The court therefore orders the parties to file a joint status report.
               20              Accordingly,
               21              IT IS HEREBY ORDERED that the parties shall file a joint status report within fourteen
               22     (14) days of the date of this order indicating the status of the current action. Failure to file a
               23     timely joint status report may result in dismissal of this case.
               24              DATED January 9, 2019.
               25
                                                                       __________________________________________
               26                                                      UNITED STATES DISTRICT JUDGE

               27
               28

James C. Mahan
U.S. District Judge
